Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 1 of 59   PageID #:
                                   2032


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  SUSAN WADAS,                           CIV. NO. 18-00312 LEK-KJM

                   Plaintiff,

       vs.

  DELTA AIR LINES, INC.,     DOE
  DEFENDANTS 1-10,

                   Defendants.


       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

             Before the Court is Defendant Delta Air Lines, Inc.’s

 (“Delta” or “Defendant”) Motion for Summary Judgment (“Motion”),

 filed on January 22, 2020.1       [Dkt. no. 77.]    Plaintiff Susan

 Wadas (“Plaintiff”) filed her memorandum in opposition on

 July 10, 2020, and Defendant filed its reply in opposition on

 July 17, 2020.    [Dkt. nos. 98, 102.]      This matter came on for

 hearing on July 31, 2020.       On August 24, 2020, Plaintiff filed a

 supplemental memorandum in opposition (“Plaintiff’s

 Supplement”), and Defendant filed its response to Plaintiff’s

 supplemental memorandum (“Defendant’s Supplement”) on August 31,




       1On March 18, 2020, the Motion was deemed withdrawn without
 prejudice to the renewal of the Motion with a one-page notice.
 [Minute Order (dkt. no. 86).] Defendant filed its notice of
 renewal on June 22, 2020. [Dkt. no. 92.]
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 2 of 59   PageID #:
                                   2033


 2020.2    [Dkt. nos. 113, 116.]     On October 22, 2020, an entering

 order was issued informing the parties of this Court’s rulings

 on the Motion.    [Dkt. no. 119.]     This Order supersedes that

 entering order.     For the reasons set forth below, Defendant’s

 Motion is granted, and summary judgment is hereby granted in

 favor of Defendant as to all of Plaintiff’s claims in this case.

                                 BACKGROUND

 I.    Relevant Facts

             Plaintiff’s employment with Delta began in 2008.

 [Def.’s Concise Statement of Facts in Supp. of Motion for

 Summary Judgment (“Def.’s CSOF”), filed 1/22/20 (dkt. no. 78),

 at ¶ 4; Pltf.’s concise statement (“Pltf.’s CSOF”), filed

 7/10/20 (dkt. no. 99), at Response ¶ 4 (stating Def.’s ¶ 4 is

 undisputed).]    Plaintiff, an aircraft mechanic, began a Delta

 internship in Fall 2008, in Atlanta.         [Pltf.’s CSOF, Decl. of

 Susan Wadas (“Pltf. Decl.”) at ¶¶ 4-5.]         Plaintiff bid on an

 open position in Honolulu for an aircraft mechanic position on

 the “international line,” i.e., the group of mechanics who

 worked on aircraft that flew internationally.          [Def.’s CSOF,

 Decl. of Richard M. Rand (“Rand Motion Decl.”), Exh. A (excerpts


       2At all times relevant to the Motion, Plaintiff was
 represented by counsel. However, on December 10, 2020,
 Plaintiff’s counsel filed a motion to withdraw, and the
 magistrate judge orally granted the motion at a hearing on
 December 16, 2020. [Dkt. nos. 125, 130.] Plaintiff is now
 proceeding pro se.
                                      2
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 3 of 59   PageID #:
                                   2034


 of trans. of Pltf.’s 2/8/19 depo. (“Pltf. Depo.”)) at 26-27.]

 On August 1, 2009, she was informed that she was selected for

 the position, but Delta wanted her to go through more training

 before she went to Honolulu.3       [Id. at 27.]    In August and

 September 2009, Plaintiff “was in 767 school,” and she “was in

 757 school” in either October or November 2009.          [Id. at 28.]

             Plaintiff states that, when she was still in Atlanta

 training for her transfer to Honolulu, she was told by Tim

 Donahue, someone from Honolulu who was in her training class,

 that the male mechanics were not happy about her transfer.            She

 reported it by email to someone named Paul,4 but he said what

 Donahue told her was not true, and she did not have to worry

 about it.    Plaintiff no longer has that email because it was

 thrown away when her work locker was cleared out.          [Pltf.’s

 CSOF, Decl. of Lanson K. Kupau (“Kupau Decl.”), Exh. A (Pltf.

 Depo.) at 32-34.]     When she came to Honolulu, Plaintiff heard

 from multiple mechanics that Paul Fugere had said women did not

 belong on the maintenance line.       Plaintiff did not believe she

 heard that before she came to Honolulu, and she never asked




       3Plaintiff makes an argument regarding her prior non-
 selection for similar positions, see Pltf.’s CSOF at Response
 ¶ 5, but her claims in this case are not based on those
 selection processes.
      4 This apparently refers to Paul Fugere, the manager of

 Delta’s Honolulu station at that time. [Pltf.’s CSOF at ¶ 6.]
 Carter subsequently assumed that position. [Id. at ¶ 9.]
                                      3
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 4 of 59    PageID #:
                                   2035


 Fugere about the statement.       [Id. at 65-66.]    Plaintiff did not

 know whether the statement was directed to her specifically or

 was about women in general.       [Id. at 70-71.]    Plaintiff also

 stated that, one summer, Fugere called her into his office to

 tell her some of the men complained that she had body odor.

 [Id. at 72.]    Plaintiff also relies on a January 2011 email

 chain between Fugere and Resil Lasam, the “Duty Manager – ALT

 Intl Line Mtc.”     See Kupau Decl., Exh. R (emails from to

 January 6 to 12, 2011).      Lasam stated Plaintiff “did not

 officially belong to us,” and Fugere responded “I wish she

 didn’t belong to me either.”       [Id. at DELTA_000001379.]         Lasam

 stated, “I know how you feel.”       [Id.]

            “In 2011, Carter offered Plaintiff the ‘honorable’

 position of Safety Chair and invited her to attend a managers’

 meeting in Portland, which was a ‘very positive thing’ for

 Plaintiff.”    [Def.’s CSOF at ¶ 17; Pltf.’s CSOF at Response

 ¶ 17-19 (stating Defendant’s ¶¶ 17 to 19 are undisputed).5]

 There, Plaintiff met Jack LaPalm, Delta’s Station Manager in

 Portland, and he told her he would help her become a lead.             In

 addition, in February 2012, Carter sent Plaintiff to obtain her




       5In some instances, Plaintiff has one paragraph responding
 to multiple paragraphs in Defendant’s CSOF. See, e.g., Pltf.’s
 CSOF at Response ¶ 6-9, ¶ 17-19.
                                      4
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 5 of 59   PageID #:
                                   2036


 certification to service Boeing 747s.        [Def.’s CSOF at ¶¶ 18-19;

 Pltf.’s CSOF at Response ¶ 17-19.]

       A.   Issues with Justin Keller

            During her employment, Plaintiff experienced multiple

 difficulties with Justin Keller (“Keller”), an aircraft

 technician.     The parties agree that:

 -”In August 2010, . . . Keller complained about Plaintiff . . .
      driving fast while talking on the phone, and Plaintiff
      complained soon after that Keller made extended stops,
      drove too slowly, had ‘psychological problems,’ and lacked
      ‘full mental capabilities.’” [Def.’s CSOF at ¶ 6; Pltf.’s
      CSOF at Response ¶ 6-9 (stating Defendant’s ¶¶ 6 to 9 are
      “Undisputed”).]

 -In January 2011, Plaintiff complained that Keller assigned her
      to repair an aircraft toilet. Although such repairs were
      within Plaintiff’s job duties, she had never performed the
      repair prior to that instance. During the investigation
      conducted by Human Resources (“HR”) Manager, Lisa Todd
      (“Todd”), Plaintiff complained that the toilet which Keller
      assigned her to replace was on an aircraft that she was not
      assigned to, and she was left alone, even though she did
      not know how to perform the repair. [Def.’s CSOF at ¶¶ 7-
      9; Pltf.’s CSOF at Response ¶ 6-9.]

 -Todd ultimately concluded that there was insufficient evidence
      to support Plaintiff’s complaint that Keller treated
      Plaintiff unfairly because of Plaintiff’s gender. [Def.’s
      CSOF at ¶ 13; Pltf.’s CSOF at Response ¶ 13.]

            1.     Toilet Repair Incident

            In the statement he submitted to Todd, Keller reported

 having “problems with [Plaintiff] understanding that were [sic]

 all a team and that each plane is actually everybody’s plane.”

 [Rand Motion Decl., Exh. F (excerpts of trans. of Todd’s

 10/23/19 depo. (“Todd Depo.”)), Exh. 15 (email dated 1/10/11

                                      5
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 6 of 59    PageID #:
                                   2037


 from Todd to Mindette Fredrikson transmitting written

 statements) at DELTA_000001121.6]        According to Keller, he

 assigned Plaintiff to the toilet repair because he “believed

 that it was a good opportunity for her to gain some experience,”

 since she was “new to maintenance” and “everyone else on duty

 ha[d] over 5 years of service with Delta.”7         [Id. at

 DELTA_000001122.]     According to Keller, he did several things to

 assist Plaintiff with the repair, including pulling paperwork

 for her to follow, removing the shroud, answering her questions,

 and arranging for the delivery of the replacement toilet to the

 aircraft.    In addition to the period when Plaintiff knew Keller

 was in the aircraft, there was also a lengthy period of time

 when Keller was sitting near the lavatory but could not be seen

 by Plaintiff from inside.      [Id. at DELTA_000001123-25.]          Keller

 acknowledged a personality conflict and friction between him and

 Plaintiff, but he denied that gender was a factor.8           [Id. at

 DELTA_000001129.]     Five months earlier, Plaintiff told Keller


       6DELTA_000001121 to DELTA_000001128 is the “Statement
 Concerning Susan Wadas,” dated January 5, 2011 by Keller, and
 DELTA_000001129 is an email dated January 7, 2011 from Keller to
 Todd, adding more details to his statement.

       7Keller was the temporary lead or technician in charge at
 that time. [Rand Motion Decl., Exh. F (Todd Depo.), Exh. 15 at
 DELTA_000001122.]

       8Plaintiff argues this shows Keller was aware that she felt
 she was being discriminated against. [Pltf.’s CSOF at
 Responsive ¶ 11.]
                                      6
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 7 of 59   PageID #:
                                   2038


 she thought she was not welcome at the station because she was a

 woman, but Keller told her he did not think that was true.

 Keller did not realize until January 6, 2011 that Plaintiff made

 the complaint about the lavatory assignment because she believed

 the assignment was the result of differential treatment based on

 her gender.    [Id.]

            During her deposition, Todd testified that, in

 connection with one of the investigations into Plaintiff’s

 complaints regarding Keller, Plaintiff identified her

 supervisor, Alex Pacheco (“Pacheco”), and someone named “Jake”

 as potential witnesses who could support her complaints.             [Rand

 Motion Decl., Exh. F (Todd Depo.) at 135-36.]          According to

 Todd, she spoke to Pacheco, and he believed that Plaintiff was

 being harassed or discriminated against, but he had not

 witnessed any specific incidents.        [Id. at 136-37.]    Pacheco

 told Todd that Plaintiff was perceived as lacking skills and

 others seemed unwilling to work with her because she was a

 woman.   [Id. at 179.]     According to Todd, Delta “attempted to

 interview Jake, and he said he had no information to offer.”

 [Id. at 136.]    Todd could not remember which investigation the

 two interviews were related to, but Todd acknowledged that,

 between 2010 and 2013, Plaintiff made multiple reports or

 complaints about being harassed, intimidated, or discriminated

 against because of her gender.       [Id. at 135-36.]

                                      7
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 8 of 59   PageID #:
                                   2039


                 In all of the investigations, HR could not conclude

 that Plaintiff was sexually harassed or discriminated against,

 but Todd “believe[d] that [Keller] was coached, on one or more

 occasions, regarding being difficult, being un-collegial . . .

 even disrespectful” toward Plaintiff.9        [Id. at 142.]

                 In her summary regarding Plaintiff’s complaint about

 being directed to replace the aircraft toilet, Todd wrote: “The

 possibility exists that the Station Mgr may have created an

 environment that is unwelcoming to woman given his some [sic]

 recent comments he has made to his peers.”         [Kupau Decl., Exh. G

 (Todd Depo.), Exh. 14 (1/10/11 email from Todd to Mindette

 Fredrikson transmitting summary) at DELTA_000001395, ¶ 5.10]

 Todd confirmed that this referred to Fugere, but she did not

 have a specific or general recollection of what the comments

 were.        Todd did not recall the results of any investigation into

 Fugere’s unwelcoming comments, and she did not believe he was

 suspended.       [Kupau Decl., Exh. G (Todd Depo.) at 184-85.]




         9
        Keller denied receiving corrective training at the time of
 the alleged harassment of Plaintiff. [Kupau Decl., Exh. B
 (excerpts of trans. of Keller’s 9/26/19 depo. (“Keller Depo.”))
 at 82.]

         10
        Fredrikson is Delta’s Manager of Equal Opportunity
 Compliance & Programs. [Kupau Decl., Exh. G (Todd Decl.),
 Exh. 19 (email chain from 1/10/11 to 1/13/11 between Todd and
 Fredrikson regarding Todd’s summary regarding Plaintiff’s
 complaint) at DELTA_000001097.]


                                       8
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 9 of 59   PageID #:
                                   2040


 Fredrikson told Todd that Fugere’s “conduct, in his stray

 comment about Ms. Wadas during the conference call, premature

 signing off on Ms. Wadas’ LQs, and failure to effectively

 address her performance issues with her need to be addressed

 with Mr. Fugere.”     [Kupau Decl., Exh. G, Exh. 19 at

 DELTA_000001098.]     Plaintiff argues Todd’s testimony and her

 summary show that “Delta’s HR management knew about [her]

 mistreatment and Fugere’s unwelcoming environment for women.”

 [Pltf.’s CSOF at ¶ 18.]

             2.   Near-Miss Report

             In December 2012, Keller submitted a near-miss report

 about Plaintiff.11    According to Plaintiff, the report arose out

 of a December 13, 2012 incident when she was attempting to come

 into the office while her hands were full.         She had seen Keller

 on the other side of the door, and apparently assumed he saw

 her.    After she could not open the door with her arm, Plaintiff

 pushed the door open with her foot.        By that time, Keller had

 moved behind the door, and the door hit him.         Plaintiff




        11
        A near-miss report is a report that a mechanic can submit
 if he or she sees a something that potentially could have caused
 either injury to a person or damage to an aircraft. [Rand
 Motion Decl., Exh. G (excerpts of trans. of Curtis Carter’s
 10/23/19 depo. (“Carter Depo.”)) at 39-40.] According to
 Plaintiff, a near-miss report was intended to be used for “a
 pretty serious incident.” [Id., Exh. A (Pltf. Depo.) at 151.]
 Plaintiff argues Keller “misused” the report. [Pltf.’s CSOF at
 Response ¶ 20.]
                                      9
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 10 of 59   PageID #:
                                    2041


 apologized and said she did not see him there.          Keller did not

 respond.    [Rand Motion Decl., Exh. A (Pltf. Depo.), Exh. 4

 (email chain in December 2012 between Todd, Plaintiff, and

 Carter) at EEOC000091-92.]       Plaintiff claimed the December 13,

 2012 door incident was “not the first time [Keller] blocked the

 door when [she was] coming in with tools,” and she was

 “emotionally exhausted with the harassment games he play[ed].”

 [Id. at EEOC000092.]      Plaintiff complained to Carter that:

 Carter allowed Keller to submit the near-miss report without

 talking to Plaintiff about the alleged incident first; and

 Keller did not send her a copy of the email that Keller sent to

 Carter and another safety representative.         According to

 Plaintiff, the company protocol required a copy to go to her

 because she was the Safety Chairperson.         [Id. at EEOC000091-92.]

 The parties agree that “Carter met with Plaintiff and[,] the

 following day, Keller sent Plaintiff an e-mail apologizing and

 explaining he submitted the report to avoid injury and he cared

 about Plaintiff and wanted to continue to try to get along.”

 [Def.’s CSOF at ¶ 22; Pltf.’s CSOF at Response ¶ 21-24 (stating

 Defendant’s ¶¶ 21 to 24 are “Undisputed”).]

             3.    Reports Regarding Keller Issues

             Plaintiff made multiple complaints to Todd, Carter,

 and Michael Coleman, the regional manager, about Keller and

 Fugere.    See Pltf.’s CSOF at ¶ 7; see also Kupau Decl., Exh. A

                                      10
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 11 of 59   PageID #:
                                    2042


 (Pltf. Depo.) at 44, 55, 78-79, 81-83, 98-101, 140-42, 147, 160-

 61; Kupau Decl., Exh. G (Todd Depo.), Exh. 9 (emails dated

 9/16/10 between Todd and Fugere regarding Todd’s discussion with

 Plaintiff about the toilet repair incident); Kupau Decl., Exh. G

 at 136 (acknowledging that, on multiple occasions from 2010 to

 2013, Plaintiff complained about harassment, intimidation, or

 discrimination based on her gender, and some of these complaints

 were made directly to Todd), 141 (acknowledging that Plaintiff

 complained about feeling threatened around Keller and Plaintiff

 requested that she not be assigned to work with Keller, but

 Carter decided to deny the request).         When Delta investigated

 Plaintiff’s complaint about Keller’s behavior while he was

 driving her, Keller “admitted that he was, perhaps, being

 somewhat antagonistic in the drive across the tarmac when he was

 driving slowly.”     [Kupau Decl., Exh. G      at 137-38.]

             After Plaintiff’s complaint to Todd about Keller

 requiring her to change the toilet, Todd told Plaintiff “it

 would not look good for [Plaintiff’s] career with Delta if

 [Plaintiff] made any more allegations against her or against

 anybody else or if [Plaintiff] made more waves.”          [Kupau Decl.,

 Exh. A (Pltf. Depo.) at 101.]       This gave Plaintiff the

 impression that she “really should not come to [Todd] again,”

 but she apparently continued to do so because that warning from

 Todd was during her first meeting with Todd.          See id.
                                                       --- ---

                                      11
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 12 of 59   PageID #:
                                    2043


             Plaintiff complained to Fugere and Carter about

 harassment and intimidation by Keller, but Delta did not take

 any action and Keller’s conduct did not stop.          [Id. at 73, 140-

 42, 147, 162.]     Carter testified that Plaintiff “may have” said

 she did not want to work with Keller, but Carter did not have a

 specific recollection of that.         [Kupau Decl., Exh. E (Carter

 Depo.) at 60, 63.]      Other mechanics also said Keller “was

 difficult to work with.”       [Id.]    Carter talked to Keller about

 inappropriate items in Keller’s locker, but Carter did not

 remember what the specific items were, and Carter did not recall

 if he told Keller to take the items down.         [Id. at 57-58, 60,

 63, 73-74.]

             Steven Villicana (“Villicana”) testified that he

 experienced disciplinary problems with Keller related to the

 general issues of time management, teamwork, and the improper

 use of the showers – including using the men’s shower during

 work hours and using the women’s showers.         [Kupau Decl., Exh. D

 (excerpts of trans. of Steven Villicana’s 9/26/19 depo.

 (“Villicana Depo.”)) at 39-41, 48-51.]         He did not remember the

 specific date when he had to discipline Keller, but it was

 between 2013 and 2016.      [Id. at 48.]     Villicana also said there

 were problems with Keller and Korean Airlines (“KAL”).           In 2018,

 Don Chon Myoung Kim (“Kim”) complained that Keller refused to

 finish an aircraft repair because Keller’s shift ended.

                                        12
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 13 of 59   PageID #:
                                    2044


 Villicana said they talked to Keller about the incident, but

 that was not considered a verbal coaching.          Subsequently, Kim

 also complained that Keller had a bad attitude towards KAL, but

 Villicana did not conduct a coaching or document the incident.

 Thus, there is no record of that complaint in Keller’s personnel

 file.    [Id. at 54-57.]

         B.   Towing of Plaintiff’s Car

              “In June 2011, Plaintiff’s car was towed and Plaintiff

 suggested it was due to her gender, although her parking permit

 was not in the proper location or visible to the personnel

 verifying her permission to park in the area.”          [Def.’s CSOF at

 ¶ 16; Pltf.’s CSOF at Response ¶ 16 (disputing Def.’s ¶ 16 only

 on the ground that the “[c]ited material doesn’t support

 contention Plaintiff suggested towed because of gender”).]

 However, in a June 28, 2011 email disputing whether she should

 be required to pay for the towing, Plaintiff wrote, “I am so

 upset that this happened to me.        I understand Delta did not want

 a female mechanic here, and it has been an extremely hard year

 and a half, however this is the worst.         It truly makes me feel

 like an outcast.”     [Rand Motion Decl., Exh. F (Carter Depo.),

 Exh. 10 (emails dated 6/29/11 and 6/28/11 between Carter, Todd,

 Willard Oshiro, and Faith Furukawa, forwarding emails between

 Plaintiff and Furukawa) at DELTA_000001141.]



                                      13
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 14 of 59   PageID #:
                                    2045


        C.   KAL Incidents

             When Plaintiff came to work for Delta in Honolulu, she

 did not work exclusively on Delta aircraft.          [Rand Decl., Exh. A

 (Pltf. Depo.) at 41.]      In February 2013, Steven Villicana, an

 aircraft mechanic, informed Carter that KAL wanted to speak with

 him.   Carter subsequently met with Sandy Naito (“Naito”), KAL’s

 Senior Traffic Manager, and Don Kim (“Kim”), a KAL Passenger

 Service Agent.     Naito and Kim claimed that, when Plaintiff was

 working on KAL aircraft, she was removing food from the aircraft

 and eating it.     [Def.’s CSOF at ¶¶ 23-24; Pltf.’s CSOF at

 Response ¶ 21-24 (stating Def.’s ¶¶ 21-24 are “[u]ndisputed”).]

 In a February 6, 2013 email, Naito summarized some of the things

 they spoke about earlier that day:

             Last week a Purser . . . had an issue with one of
             your employees, [Plaintiff]. There was a problem
             with one of the seats and when the Purser
             attempted to give her some directions in regards
             to what needed to be checked, [Plaintiff] raised
             her voice at the Purser in a confrontational
             manner. . . . We have had multiple complaints
             with this employee for some time now. Other such
             incidences include [Plaintiff] opening the fridge
             on the air craft, taking food and eating on the
             aircraft. We have also caught her sitting and
             reading non related books while she is sitting in
             the car during working hours. . . .

 [Rand Motion Decl., Exh. G (Carter Depo.), Exh. 20 (email chain

 between Carter and Todd dated 2/6/13 regarding Carter’s meeting

 with Naito) at DELTA_000002096-97.]        However, during her

 deposition, Naito admitted that she did not personally observe

                                      14
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 15 of 59   PageID #:
                                    2046


 any of these incidents.      [Kupau Decl., Exh. H (excerpts of

 trans. of    Naito’s 8/20/19 depo. (“Naito Depo.”)) at 61-62.]

             In a February 7, 2013 email to Carter, Kim wrote:

             First of all I would like to start off by saying
             that Several [sic] times I have seen Delta
             Maintenance Susan [Wadas] going into our aircraft
             without being cleared from our inbound flight and
             goes straight to the catering carts or ovens for
             food.

             Have told her couple of times to not to eat or
             come on board if the inbound flight is not
             cleared and wait until one of our Korean Airlines
             Staff tells everyone that it is cleared for
             service.

             We as in Korean Airlines almost gotten a fine
             from CSP (Customs and Border Protection) due to
             Susan being on board when the flight wasn’t
             cleared for service and Customs were on board for
             inspection.

             Luckily, we were just given a warning. And I
             have told her to wait until a Korean Air staff
             tells her that its cleared. Unless if we have a
             problem with the inbound aircraft then we will
             ask the Delta Maintenance to go into the aircraft
             for inspection.

             Secondly, we been having trouble with Delta
             Maintenance Susan with the relationship with our
             flight cabin crew. In example, when cabin crew
             asks Susan to check on something like AVODs or
             seat problems and so forth she gives unnecessary
             attitude to the cabin crews.

             Cabin flight Purser comes to me and complains
             about her handling and attitude situations that’s
             been giving to them. Sometimes they feel
             offended by her actions.

             So after so many complaints I have received from
             the cabin crew. I been watching over her how she
             was working and her attitude to the crew.

                                      15
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 16 of 59     PageID #:
                                    2047




             After watching over her for a month I have seen
             good and bad things about her. But most of the
             time she gives altitude to the cabin crew.

             Also, when cabin crew gives friendly advise on
             how to do something’s she doesn’t listen end gets
             mad easily and refuses to do her job.

             Please note that Cabin crew says these stuff only
             to help her out and not that they don’t think
             that she doesn’t know what she is doing. But
             majority of the time she does not know how to do
             certain stuff and has to ask other Maintenance on
             how to get the job done.

             Thirdly, I would greatly appreciate if she was
             fully trained and certified for our types of
             aircrafts if she is going to continue working for
             Korean Airlines.

             I only say this because other Korean Air lines
             staff says the same thing that she doesn’t know
             what she is doing. Sometimes from Susan we get
             asked on how to do things . . . where were just a
             Ground staff.

             Please do look into this case seriously, where we
             been on watch for our station due to heavy cabin
             crew complaints regarding Delta Maintenance
             Susan.

 [Id., Exh. 22 (email dated 2/8/13 from Carter to Todd forwarding

 Kim’s email) at DELTA_000000101-02.]         However, Carter told Todd

 “[t]he verbal statement [Kim] gave to me was not this strong.”

 [Id. at DELTA_000000101.]

             During his deposition, Kim admitted that some of his

 statements in the February 7, 2013 email were not true.               [Kupau

 Decl., Exh. C (excerpts of trans. of Kim’s 8/20/19 depo. (“Kim

 Depo.”)) at 65-68.]      He testified that someone from Delta came

                                      16
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 17 of 59   PageID #:
                                    2048


 to KAL and said there were problems with Plaintiff, but Delta

 needed “something stronger” against her.         [Id. at 87-88.]      Kim

 did not remember exactly who from Delta told him that, but he

 stated it could have been someone both from Hawai`i and someone

 from the Delta offices on the mainland.         He stated he thought it

 could have been LaPalm or Carter.         [Id. at 88-89.]    Looking back

 on the situation, Kim felt that Delta used him and took

 advantage of him because of his youth - he was twenty-four-

 years-old at the time of the events in question.          Kim also

 admitted that he felt guilty about Plaintiff losing her job.

 [Id. at 93.]     Plaintiff was present at Kim’s deposition, and she

 states that, after it was over, “Kim approached [her] and

 apologized for what he had done to [her].”          [Pltf. Decl. at

 ¶¶ 6, 9.]

             The parties agree that: Carter told Plaintiff about

 the complaint from KAL; she told him she only drank water when

 it was offered to her; and LaPalm conducted an investigation

 into the KAL complaint.      [Def.’s CSOF at ¶¶ 27, 29; Pltf.’s CSOF

 at Response ¶¶ 27, 29.]      The parties also agree that, in the

 investigation:

             Villicana reported: Plaintiff took and ate food
             from aircraft, which he spoke to Plaintiff about;
             Plaintiff argued with KAL’s flight attendants;
             Plaintiff entered KAL aircraft without clearance
             from Customs; and he told Plaintiff not to read
             books because it looked bad to KAL and Plaintiff


                                      17
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 18 of 59   PageID #:
                                    2049


              responded, “No one cares but you.       They like me
              here.”

 [Def.’s CSOF at ¶ 32; Pltf.’s CSOF at Response ¶ 32-33.]

              Plaintiff submitted a statement, asserting she
              drank water and juice on aircraft, but did not
              think it was an issue because it was given to
              her; KAL told her it did not want passengers to
              see her reading, but she would wait for KAL to
              depart before reading and would only read
              aviation materials; she did not raise her voice
              to any flight attendant but set a boundary of the
              way a flight attendant could speak to her.

 [Def.’s CSOF at ¶ 33; Pltf.’s CSOF at Response ¶ 32-33.]

              The parties agree Delta’s policy required Villicana to

 report that Plaintiff was taking food from KAL, but he did not

 do so.    [Pltf.’s CSOF at ¶ 32; Def.’s Concise Statement of Facts

 in Reply to the Additional Statements Raised by Pltf. (“Def.’s

 Reply CSOF”), filed 7/17/13 (dkt. no. 103), at ¶ 32.]           Villicana

 testified that KAL personnel could be demanding and difficult to

 work with.    [Kupau Decl., Exh D (Villicana Depo.) at 60.]           They

 would make complaints about the Delta mechanics, and some of the

 complaints would be valid, but some would not.          [Id.
                                                          ---
                                                              at 136.]

              During a question and answer session with LaPalm, Kim

 stated Plaintiff accessed an aircraft before it was cleared by

 Customs at least ten times, and he saw her take food from an

 aircraft approximately every other day.         [Rand Motion Decl.,

 Exh. C (excerpts of trans. of LaPalm’s 9/25/19 depo. (“LaPalm

 Depo.”)) at 160-63, Exh. 4 (Question and Answer – Kim Don, dated


                                      18
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 19 of 59    PageID #:
                                    2050


 2/12/13).]       Plaintiff argues Kim’s deposition testimony

 establishes Kim’s statements to LaPalm were also false.

 [Pltf.’s CSOF at Response ¶ 31.]

                 LaPalm was assigned by Coleman, who was LaPalm’s

 general manager, to conduct the investigation, but LaPalm had

 never received formal investigations training.          [Kupau Decl.,

 Exh. F (LaPalm Depo.) at 59, 94.]          Prior to this investigation,

 LaPalm had only “done a couple” of investigations.           [Id. at

 103.]        Todd: provided LaPalm with “e-mail traffic . . . which

 [LaPalm] did not have access to”; “introduced [him] to the

 people with Delta and Korean Air Lines” that they wanted him to

 interview;12 and provided LaPalm with the questions he was to

 ask.13       [Id. at 63-64, 81-82.]   Plaintiff argues this was “to

 avoid favorable testimony for” Plaintiff.         [Pltf.’s CSOF at

 ¶ 15.]       LaPalm did not look at Plaintiff’s personnel file during

 the investigation.14       [Kupau Decl., Exh. F (LaPalm Depo.) at




         12
        Todd testified that she recommended LaPalm not interview
 Keller and Pacheco because “they may have a personal bias for or
 against her.” [Kupau Decl., Exh. G (Todd Decl.) at 213.]

         13
        Todd estimated that, prior to the investigation regarding
 Plaintiff, she went through two trainings regarding disciplinary
 investigations. [Kupau Decl., Exh. G (Todd Decl.) at 12-13.]

         14
        Plaintiff argues her employment history and personnel
 file “contained nothing.” [Pltf.’s CSOF at ¶ 15 (some citations
 omitted) (citing Kupau Decl., Exh. G (Todd Decl.) at 247-48,
 Exh. 47 (Personnel Files Susan Wadas)).]


                                       19
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 20 of 59    PageID #:
                                    2051


 102.]        He merely “gathered statements, and did not make any kind

 of a conclusion” and “[t]urned everything in.”          [Id. at 94.]

 The investigation that ultimately resulted in Plaintiff’s

 termination was concluded in approximately two weeks.           [Id. at

 223.]        Plaintiff argues Delta policy required a “‘rigorous’

 investigation and coach[ing of] an employee before discipline.”

 [Pltf.’s CSOF at ¶ 3 (citing Kupau Decl., Exh. E (Carter Depo.)

 at 105-06, Exh. 1 at Delta000000541).15]

                 During her deposition, Plaintiff testified that she

 believes KAL discriminated against her because she was a woman.

 She also testified regarding letters she wrote to Delta

 personnel documenting incidents of KAL’s discrimination.              The

 incidents involved: KAL staff allegedly disregarding Plaintiff’s

 instructions because she was a woman; disagreements with male

 and female KAL staff; and KAL staff watching her perform repairs

 although male mechanics were not watched.         [Rand Decl., Exh. A

 (Pltf. Depo.) at 202-13, Exh. 6 (letter dated 2/14/13 to Carter,

 Todd, and LaPalm from Pltf.), Exh. 7 (letter dated 2/16/13 to

 Todd and LaPalm from Pltf.).]       However, the parties agree that


         15
        Exhibit 1 is Delta’s “The Way We Fly” publication. It
 states: “When an employee fails to follow Delta’s policies or
 meet performance requirements, any decision to take disciplinary
 action or terminate employment is made only after a rigorous
 process of review and usually only after an employee has
 received and prior coaching.” [Kupau Decl., Exh. E (Carter
 Depo.), Exh. 1 at DELTA_000000541.]


                                      20
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 21 of 59   PageID #:
                                    2052


 Todd ultimately rejected Plaintiff’s argument that KAL

 discriminated against her because of her gender “because

 Plaintiff could not identify any witness, she claimed KAL had

 conflicts with both male and female employees at Delta and she

 never alleged discrimination by KAL prior to being investigated

 for her own misconduct.”       [Def.’s CSOF at ¶ 39; Pltf.’s CSOF at

 Responsive ¶ 39.]

              Keller testified that he was not part of the

 investigation which ultimately resulted in Plaintiff’s

 termination.     [Rand Motion Decl., Exh. D (Keller Depo.) at 114.]

 During her deposition, Todd testified that Plaintiff disclosed

 to her in November 2010 that Plaintiff had removed food from

 aircraft because Plaintiff thought it was wasteful to throw the

 food away.    Plaintiff said her supervisor expressed concerns and

 instructed Plaintiff to stop.       Plaintiff asked Todd if the

 supervisor’s instruction was reasonable, and Plaintiff sought

 Todd’s permission to eat the food.        Todd told Plaintiff eating

 the food was unacceptable if Plaintiff’s supervisor said not to

 eat the food.     Todd admitted that she did not document this

 conversation with Plaintiff.16       Todd testified that removing food


       16
        Plaintiff emphasizes that there is no evidence of this in
 her file. [Pltf.’s CSOF at Response ¶ 38 (citing Todd Depo. at
 21:4-25:23).] While Todd acknowledged that she did not document
 her discussion with Plaintiff, Todd’s testimony does not address
 whether Plaintiff’s supervisor who “coached” Plaintiff about the
                                              (. . . continued)
                                      21
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 22 of 59   PageID #:
                                    2053


 from an aircraft without permission could be considered theft,

 and Todd did consider it theft.        Delta considers theft a

 terminable offense.      [Id., Exh. F (Todd Depo.) at 22-24.]

 Carter also testified that Delta considered the taking of food

 to be theft.     [Id., Exh. G (Carter Depo.) at 99, 115-16.]

 LaPalm testified that taking food from customers or Delta was

 prohibited and could result in termination.          [Id., Exh. C

 (LaPalm Depo.) at 114.]      Defendant argues Plaintiff was aware of

 this policy.     [Def.’s CSOF at ¶ 3 (citing Rand Motion Decl.,

 Exh. A (Pltf. Depo.) at 174 (admitting that, even before working

 on KAL aircraft, she knew she was not permitted to remove food

 from an aircraft).]

             The parties agree that, after the investigation, Todd

 concluded that Plaintiff had removed food from KAL aircraft, and

 Plaintiff provided false and misleading information.           Todd

 recommended Plaintiff’s termination.         Def.’s CSOF at ¶ 37;

 Pltf.’s CSOF at Responsive ¶ 37; see also Rand Motion Decl.,

 Exh. F (Todd Depo.), Exh. 41 (Investigative Summary – Susan

 Wadas – HNL/250, by Todd re KAL complaint received on 2/6/13).

 The parties also agree that “LaPalm believed KAL’s allegations

 because they were consistent with Villicana’s statement and




 removal of food documented the coaching.         See Rand Motion Decl.,
 Exh. F (Todd Depo.) at 25-26.
                                      22
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 23 of 59   PageID #:
                                    2054


 LaPalm concluded that Plaintiff lied during the investigation.”

 [Def.’s CSOF at ¶ 40; Pltf.’s CSOF at Responsive ¶ 40.]

             During his deposition, Carter testified that he “had

 to accept” Plaintiff’s termination.         [Rand Motion Decl., Exh. G

 (Carter Depo.) at 245-46.]       He explained, “I wish we could have

 kept it in-house.     If we kept it in-house I would have been able

 to work around it, but what I read was simply too strong for me

 to keep it in-house.      So it was a difficult decision for me to

 move it forward.”     [Id. at 246.]       Carter ultimately recommended

 Plaintiff’s termination.       [Id. at 257-58, Exh. 35 at

 DELTA_00000142-43 (memorandum dated 2/22/13 to Michael Coleman

 from Carter, recommending Plaintiff’s termination).]

             Plaintiff emphasizes that Todd used Plaintiff’s denial

 that she ate food from KAL aircraft as a basis for termination

 for providing false and misleading information,17 and Todd

 admitted discussing Plaintiff’s termination before the

 investigation was completed.       [Pltf.’s CSOF at ¶¶ 23-24 (citing

 Kupau Decl., Exh. G (Todd Depo.) at 224-25, Exh. 33 (2/15/13

 email chain between Todd, LaPalm, and Coleman regarding




       17
        Plaintiff emphasizes that she was aware employees were
 not supposed to remove food from aircraft, but she was not aware
 Delta considered it theft and that it could result in
 termination. She notes that the Delta policy does not specify
 the offense is terminable. Pltf.’s CSOF at Response ¶¶ 2-3; see
 also Kupau Decl., Exh. Q (excerpt of Delta The Way We Fly) at
 DELTA_000000549.
                                      23
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 24 of 59   PageID #:
                                    2055


 investigation)).]     Todd admitted that, that in her investigation

 summary, she shortened expanded descriptions of incidents from

 June 22, 2011 through November 7, 2012.         She said it was likely

 she did so at her supervisor’s request to make the document

 shorter.    [Kupau Decl., Exh. G at 233.]       The portion Todd

 shortened included Carter’s description of coaching he had done.

 [Id., Exh. E (Carter Depo.) at 258.]         Plaintiff argues “Todd’s

 superior, Barbara Shaw, questioned the breadth of Delta’s

 investigation.”     [Pltf.’s CSOF at ¶ 25 (citing Kupau Decl.,

 Exh. L).]    However, Shaw, the Program Manager, Equal

 Opportunity, Human Resources merely wrote:

             Can you update the date on the HR RFT; it is
                  before the Ops RFT?
             Do you know why Sandy would not allow Dave to
                  provide a statement?
             Has anyone else complained about her work
                  performance or attitude?
             Have any other mechanics complained about KAL?

 [Kupau Decl., Exh. L (2/25/13 email from Shaw to Todd regarding

 Plaintiff).]

       D.    CRP

             Plaintiff asserts she was discriminated against

 throughout her employment, as well as during the internal appeal

 process after her termination.        [Pltf.’s CSOF at Response ¶ 42

 (citing Kupau Decl., Exh. N (email chain on 2/28/13 and 3/1/13

 between Todd, Carter, LaPalm, Coleman, and Josh Jessup regarding

 Plaintiff’s participation in the “CRP,” i.e. Conflict Resolution

                                      24
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 25 of 59   PageID #:
                                    2056


 Process), Exh. O (subsequent emails in the Exh. N chain), Exh. I

 (excerpts of trans. of Don Mitacek’s 1/30/20 depo. (“Mitacek

 Depo.”)), Exh. 11 (letter dated 3/9/15 to Plaintiff from Don

 Mitacek, Delta’s Senior Vice President of Technical Operations,

 stating he affirmed Plaintiff’s termination, and his decision

 concluded the CRP)).18]

             The CRP program allows peer review of an employee’s

 termination.     [Kupau Decl., Exh. I (Mitacek Depo.) at 97.]         The

 CRP has one process to address actions other than termination

 and another process to address terminations.          [Kupau Decl.,

 Exh. I, Exh. 26 (Conflict Resolution Process Procedures and

 Guidelines, Revised 1/1/20 (“CRP Procedures”)) at

 DELTA_000004734.]     The two processes are the same, except that

 that the process for non-termination decisions includes two

 additional steps at the beginning of the process.           [Id. at

 DELTA_000004740, ¶ B(b).]       The CRP Procedures provide that: “To

 the extent possible, a request for a Hearing Panel Review will

 be heard by the Panel within 20 working days of when the request

 is received by the Gatekeeper.”        [Id. at DELTA_000004738, ¶ 1,

 DELTA_000004740, ¶ B(c) (stating that, with exceptions not

 applicable here, the procedures described for reviews of non-




       18
        None of these sources expressly indicates Plaintiff was
 discriminated against.


                                      25
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 26 of 59   PageID #:
                                    2057


 termination decisions also apply to reviews of termination

 decisions).]

              The parties agree that Plaintiff’s CRP hearing was

 held on February 17, 2015.       [Pltf.’s CSOF at ¶ 37; Def.’s CSOF

 at ¶ 37 (denying Pltf.’s ¶ 37 “as [i]ncomplete” because

 Plaintiff caused the delay).19]       The CRP hearing panel consisted

 of three aircraft mechanics, one management representative, and

 one HR representative.      [Pltf.’s CSOF at ¶ 38; Def.’s CSOF at

 ¶ 38.]     LaPalm presented the case and called Villicana as the

 only witness, and Plaintiff represented herself.          [Pltf.’s CSOF

 at ¶ 39; Def.’s CSOF at ¶ 39 (denying Pltf.’s ¶ 39, only in part

 on another point).]      The panel voted three to two to modify the

 termination decision, but, “[b]ecause the majority did not

 include a vote from the company or HR panelist, the company

 presenter ha[d] the right to request a step 4 review from the

 SVP – TechOps.”     Kupau Decl., Exh. I (Mitacek Depo.), Exh. 12

 (2/17/15 email from Becky Camp, CRP Gatekeeper to Mitacek and




       19
        After Plaintiff’s termination, there was disagreement
 among Delta leadership about whether she was entitled to use the
 CRP program. See Kupau Decl., Exh. N (email chain dated from
 2/28/13 to 3/1/13 between Todd, Coleman, LaPalm, and others),
 Exh. O (another email chain dated from 2/28/13 to 3/1/13, some
 of which overlap with Exh. N). Coleman wrote to Todd, “Let’s
 say she wins, what then? This could potentially become a very
 big mess.” [Id., Exh. O at DELTA_000001482 (3/1/13 email from
 Coleman to Todd).]
                                      26
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 27 of 59   PageID #:
                                    2058


 others); see also id., Exhs. 23-25 (notes by members of

 Plaintiff CRP panel who voted to modify the personnel action).

             When the majority does not include a vote from either

 the management representative or the HR representative, the

 decision is not final, and Mitacek made the final decision.

 [Kupau Decl., Exh. I (Mitacek Depo.) at 103.]          At his

 deposition, Mitacek admitted he was unaware that: LaPalm only

 interviewed Villicana; Todd directed LaPalm to speak to certain

 people and not to speak to certain others; and Kim admitted the

 statements he provided to LaPalm were false.          [Id. at 58, 61,

 74-75.]    Mitacek ultimately affirmed Plaintiff’s termination.

 [Id., Exh. 11 (letter dated 3/9/15 to Plaintiff from Mitacek).]

 In making his decision, Mitacek considered: Plaintiff’s failure

 to admit stealing food from KAL aircraft; the statements that

 LaPalm provided from Kim and Naito; Villicana’s statement; and

 Mitacek’s beliefs that Plaintiff was taking food from the KAL

 aircraft and that plaintiff “probably was less than

 trustworthy.”     [Kupau Decl., Exh. I (Mitacek Depo.) at 110-11.]

 II.   Procedural History

             Plaintiff filed a discrimination charge with the

 United States Equal Employment Opportunity Commission (“EEOC”)

 and the Hawai`i Civil Rights Commission (“HCRC”) on May 28,

 2013.    [Rand Motion Decl., Exh. A (Pltf. Depo.), Exh. 9 (EEOC

 Notice of Charge of Discrimination, dated 6/4/13, with Decl. of

                                      27
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 28 of 59   PageID #:
                                    2059


 EEOC Charging Party Susan Wadas, submitted to the EEOC and HCRC)

 at DELTA_000000343.]      The EEOC and the HCRC each issued a right-

 to-sue letter.     [Rand Removal Decl., Exh. A (Complaint) at ¶ 39;

 Def.’s Answer to Complaint (Filed June 20, 2018), filed 8/20/18

 (dkt. no. 9), at ¶ 39 (admitting that portion of Plaintiff’s

 ¶ 39).]

             Plaintiff filed this employment discrimination action

 in state court on June 20, 2018,20 and Defendant removed the case

 to this district court on August 13, 2018, based on federal

 question jurisdiction and, in the alternative, diversity

 jurisdiction.     [Notice of Removal, filed 8/13/18 (dkt. no. 1),

 at ¶¶ 6-7; id., Decl. of Richard M. Rand (“Rand Removal Decl.”),

 Exh. A (Complaint).]      Plaintiff alleges the following claims:

 discrimination based on gender and sex, consisting of hostile

 work environment, disparate treatment, and wrongful termination,

 in violation of Title VII of the Civil Rights Act of 1964, as

 amended (“Title VII”), 42 U.S.C. § 2000e, et seq. (“Count I”);

 retaliation because of her complaints about sex discrimination,

 in violation of Title VII, 42 U.S.C. § 2000e-3 (“Count II”);

 discrimination based on gender and sex, consisting of hostile

 work environment, disparate treatment, and wrongful termination,

 in violation of Haw. Rev. Stat. § 378-2 (“Count III”); and


       20
        The instant Motion does not contest the timeliness of
 this action after the issuance of the right-to-sue letters.
                                      28
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 29 of 59   PageID #:
                                    2060


 retaliation because of her opposition to sex and gender

 discrimination, in violation of § 378-2 (“Count IV”).           In the

 instant Motion, Defendant argues it is entitled to summary

 judgment as to all of Plaintiff’s claims.

                                 DISCUSSION

 I.    Rule 56(d) Request

             Plaintiff asks this Court to reserve ruling on the

 Motion until discovery has been completed.          [Pltf.’s Suppl. at

 3.]   Although not expressly stated, Plaintiff appears to request

 a continuance pursuant to Fed. R. Civ. P. 56(d)(1).

                  Under Rule 56(d), a district court may
             postpone ruling on a summary judgment motion to
             allow for further discovery where the non-moving
             party needs “additional discovery to explore
             facts essential to justify the party’s
             opposition.” Jones v. Blanas, 393 F.3d 918, 930
             (9th Cir. 2004).[21] “A party seeking additional
             discovery under Rule 56(d) must explain what
             further discovery would reveal that is essential
             to justify its opposition to the motion for
             summary judgment.” Stevens v. Corelogic, Inc.,
             899 F.3d 666, 678 (9th Cir. 2018) (internal
             quotation marks and citation omitted). “In
             particular, the requesting party must show that:
             (1) it has set forth in affidavit form the
             specific facts it hopes to elicit from further
             discovery; (2) the facts sought exist; and
             (3) the sought-after facts are essential to
             oppose summary judgment.” Id. (emphasis in
             original).

                  “The burden is on the party seeking
             additional discovery to proffer sufficient facts
             to show that the evidence sought exists, and that

       21
        Jones was overruled in part on other grounds by Peralta
 v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014).
                                      29
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 30 of 59   PageID #:
                                    2061


             it would prevent summary judgment.” Emp’rs
             Teamsters Local Nos. 175 & 505 Pension Trust Fund
             v. Clorox Co., 353 F.3d 1125, 1129-30 (9th Cir.
             2004) (citation omitted). A district court may
             “deny further discovery if the movant has failed
             diligently to pursue discovery in the past, or if
             the movant fails to show how the information
             sought would preclude summary judgment.” Id. at
             1130 (citation omitted).

 N.K. Collins, LLC v. William Grant & Sons, Inc., Civ. No. 19-

 00386 ACK-RT, 2020 WL 4043976, at *30 (D. Hawai`i July 17,

 2020).

             Plaintiff identifies the following discovery that she

 would like to conduct before the Court rules on the Motion:

 obtain responses to her fourth request for production of

 documents, served on August 24, 2020 (“Plaintiff’s Fourth

 RPD”);22 depose Fugere, who was the manager at the time of an

 incident involving the alleged theft of a phone; and depose

 Coleman, Delta’s regional manager “who referenced other

 allegations of theft against other Delta employees.”           [Pltf.’s

 Suppl., Decl. of Lanson K. Kupau (“Suppl. Kupau Decl.”) at ¶ 6.]

 Plaintiff’s third request for production of documents, which was

 dated October 2, 2019 (“Plaintiff’s Third RPD”), asked Defendant

 for documents regarding alleged incidents of theft involving

 seven specific individuals, as well as any other Delta aircraft

 maintenance technician in Honolulu.        Defendant responded to


       22
        Plaintiff’s Fourth RPD is not attached to Plaintiff’s
 Supplement.
                                      30
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 31 of 59    PageID #:
                                    2062


 Plaintiff’s Third RPD on November 1, 2019.          [Suppl. Kupau Decl.,

 Exh. B (Defendant’s response to Plaintiff’s Third RPD).]              The

 discovery sought in Plaintiff’s Fourth RPD is substantially

 similar to the discovery sought in Plaintiff’s Third RPD.

 Compare Suppl. Kupau Decl. at ¶ 6 with Suppl. Kupau Decl.,

 Exh. B at PageID #: 1934.       To the extent that Plaintiff served

 Plaintiff’s Fourth RPD because she believes Defendant did not

 adequately respond to Plaintiff’s Third RPD, Plaintiff could

 have filed a motion to compel, and she had ample time to file a

 motion to compel before filing her memorandum in opposition to

 the instant Motion.      To the extent that Plaintiff seeks

 additional discovery in Plaintiff’s Fourth RPD, it is discovery

 that she could have sought in Plaintiff’s Third RPD.

             According to Plaintiff, the phone incident involved

 Justin Keller, and she reported it to Delta’s lead mechanic in

 Honolulu, Ken Loeffers, in Fall 2010.         [Pltf.’s Suppl., Decl. of

 Susan Wadas (“Suppl. Pltf. Decl.”) at ¶ 3.]          The parties have

 already taken Keller’s deposition, and Plaintiff’s counsel could

 have asked Keller about the phone incident at that time.              See

 generally Kupau Decl., Exh. B (Keller Depo.).          Further,

 Plaintiff’s Third RPD sought discovery about alleged theft

 incidents involving Keller.       See Suppl. Kupau Decl., Exh. B at

 PageID #: 1929.     Although the parties have not deposed Fugere

 and Coleman, the fact that they may have information relevant to

                                      31
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 32 of 59   PageID #:
                                    2063


 this case was known to the parties from the outset of the case.

 See, e.g., Kupau Decl., Exh. A (Pltf. Depo.) at 44, 55, 78-79,

 81-83, 98-101, 140-42, 147, 160-61 (describing the numerous

 complaints Plaintiff made about Keller and Fugere to Delta

 management, including Coleman); Rand Motion Decl., Exh. G

 (Carter Depo.), Exh. 35 at DELTA_00000142-43 (memorandum dated

 2/22/13 to Coleman from Carter, recommending Plaintiff’s

 termination).     Plaintiff has not explained why Fugere’s

 Coleman’s depositions could not have been taken earlier,

 allowing her to include their testimony within her response to

 the instant Motion.      Even if there are legitimate reasons

 justifying the failure to take Fugere’s and Coleman’s

 depositions prior to this point, Plaintiff has not shown that

 the information she hopes to obtain during those depositions was

 not available to her through other discovery methods.

              For all of these reasons, this Court finds that

 Plaintiff has not diligently pursued discovery prior to her

 request to defer ruling on the Motion pending the completion of

 discovery.    Plaintiff’s Rule 56(d) request is therefore denied.

 The Court now turns to the merits of Defendant’s Motion.

 II.   Disparate Treatment & Discriminatory Termination

              Count I, Plaintiff’s Title VII claim, includes

 allegations of disparate treatment and discriminatory

 termination.     Count III, brought pursuant to Haw. Rev. Stat.

                                      32
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 33 of 59   PageID #:
                                    2064


 § 378-2, includes the same allegations.         Title VII prohibits

 employers from, inter alia, “discharg[ing] any individual, or

 otherwise . . . discriminat[ing] against any individual with

 respect to his compensation, terms, conditions, or privileges of

 employment, because of such individual’s race, color, religion,

 sex, or national origin.”       42 U.S.C. § 2000e-2(a)(1).      Relevant

 to Plaintiff’s claims alleging she was discriminated against

 because she is a woman, the language of Haw. Rev. Stat. § 378-

 2(a)(1)(A) is similar to the language of § 2000e-2(a)(1).

             To establish that Defendant violated Title VII,

 Plaintiff “must first establish a prima facie case of employment

 discrimination.”     See Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d

 1151, 1155 (9th Cir. 2010) (quoting Noyes v. Kelly Servs., 488

 F.3d 1163, 1168 (9th Cir. 2007)).         This Court has stated:

                  The framework set forth in McDonnell Douglas
             Corp. v. Green, 411 U.S. 792, 802 (1973), begins
             by requiring a plaintiff to establish a prima
             facie case of discrimination. The degree of
             proof required to establish a prima facie case
             for summary judgment is minimal. See Coghlan v.
             Am. Seafoods Co., 413 F.3d 1090, 1094 (9th Cir.
             2005). A prima facie case of disparate treatment
             requires a plaintiff to establish that: (1) the
             plaintiff is a member of a protected class;
             (2) the plaintiff was qualified for the position
             in issue; (3) the plaintiff suffered an adverse
             employment decision; and (4) one or more
             employees outside the protected class with
             comparable qualifications and work records did
             not suffer similar adverse employment decisions.
             See, e.g., White v. Pac. Media Grp., Inc., 322 F.
             Supp. 2d 1101, 1110 (D. Haw. 2004).


                                      33
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 34 of 59   PageID #:
                                    2065


                  A plaintiff must demonstrate that his or her
             situation is similar in all material respects to
             that of employees who received more favorable
             treatment. See Moran v. Selig, 447 F.3d 748, 755
             (9th Cir. 2006). However, “a plaintiff is not
             obligated to show disparate treatment of an
             identically situated employee.” McGuinness v.
             Lincoln Hall, 263 F.3d 49, 54 (2d Cir. 2001)
             (cited approvingly in Selig). Instead,
             “individuals are similarly situated when they
             have similar jobs and display similar conduct.”
             Hawn v. Exec. Jet Mgmt. Inc., 615 F.3d 1151, 1160
             (9th Cir. 2010) (citing Vasquez v. Cnty. of Los
             Angeles, 349 F.3d 634, 641 (9th Cir. 2003)
             (finding employee not similarly situated if he
             “did not engage in problematic conduct of
             comparable seriousness” to plaintiff’s conduct)).

                  Under the McDonnell Douglas framework, once
             a plaintiff succeeds in presenting a prima facie
             case, the burden then shifts to the defendant to
             articulate a “legitimate, nondiscriminatory
             reason” for its employment decision. Noyes v.
             Kelly Servs., 488 F.3d 1163, 1168 (9th Cir.
             2007). “Should the defendant carry its burden,
             the burden then shifts back to the plaintiff to
             raise a triable issue of fact that the
             defendant’s proffered reason was a pretext for
             unlawful discrimination.” Id.

 Li v. City & Cty. of Honolulu, CIVIL 14-00573 LEK-RLP, 2017 WL

 3015827, at *5–6 (D. Hawai`i July 14, 2017) (emphasis in Li)

 (some citations omitted).

             In interpreting § 378-2, the Hawai`i Supreme Court has

 looked “to interpretations of analogous federal laws by the

 federal courts for guidance,” and has, in some instances,

 adopted the same test for a § 378-2 claim as the test used by

 federal courts for the comparable Title VII claim.           See, e.g.,

 Schefke v. Reliable Collection Agency, Ltd., 96 Hawai`i 408,

                                      34
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 35 of 59   PageID #:
                                    2066


 425-26, 32 P.3d 52, 69-70 (2001) (adopting test for retaliation

 claim) (citations omitted).       The McDonnell Douglas burden-

 shifting framework also applies to Haw. Rev. Stat. § 378-2

 gender discrimination claims.       See, e.g., Furukawa v. Honolulu

 Zoological Soc’y, 85 Hawai`i 7, 13, 936 P.2d 643, 649 (1997).

       A.    Termination

             1.    Prima Facie Case

             Viewing the record in light most favorable to

 Plaintiff,23 there is no dispute that: Plaintiff is a member of a

 protected class; she was qualified to perform her position with

 Delta;24 and her termination constitutes an adverse employment

 decision.    According to Plaintiff, there is at least one male

 Delta employee - Jeff White (“White”), a Delta mechanic in

 Honolulu - who was also accused of removing food from an




       23
        When a district court rules on a motion for summary
 judgment, the record must be viewed in the light most favorable
 to the nonmoving party. Crowley v. Bannister, 734 F.3d 967, 976
 (9th Cir. 2013).

       24
        Curtis Carter’s memorandum recommending Plaintiff’s
 termination lists nine instances when Plaintiff received verbal
 counseling, i.e. coaching, and it states Plaintiff’s “poor
 performance/conduct negatively impacts our team and our
 customers.” [Rand Motion Decl., Exh. G (Carter Depo.), Exh. 35
 at DELTA_00000142-43.] However, the focus of the memorandum is
 the unauthorized removal of food from KAL aircraft. Further,
 viewed in the light most favorable to Plaintiff, the three
 coaching instances regarding job performance were not serious
 enough to suggest that Plaintiff lacked the professional
 qualifications necessary to perform her job.


                                      35
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 36 of 59   PageID #:
                                    2067


 aircraft, but he was not terminated for the alleged theft.

 [Pltf.’s Suppl. at 2; Suppl. Pltf. Decl. at ¶ 5.25]          However,

 Carter testified that he did not recall any incident between

 Delta’s Sky Chef and White, nor did he recall having any

 communication with Sky Chef regarding one of Delta’s mechanics

 taking food.     [Suppl. Kupau Decl., Exh. A (Carter Depo.) at 56.]

 Plaintiff requested discovery from Defendant regarding any

 alleged theft by White, and Defendant stated it would produce

 any responsive, non-privileged documents, if there were any.

 [Id., Exh. B (Def.’s Responses and Objections to Pltf. Susan

 Wadas’ Third Request for Production of Documents) at PageID

 #: 1930-31.]     Defendant’s counsel informed Plaintiff’s counsel

 that Delta did not possess any such documents.          [Suppl. Kupau

 Decl. at ¶ 5.]

             At most, Plaintiff presents her own, self-serving

 declaration stating White was not fired after being accused of

 taking food from an aircraft.       See, e.g., Suppl. Pltf. Decl. at

 ¶ 5.    While this Court cannot disregard Plaintiff’s statements

 “solely based on [their] self-serving nature,” it can disregard


        25
        Plaintiff did not have leave to submit the Supplemental
 Plaintiff Declaration. See Minute Order, filed 8/17/20 (dkt.
 no. 111), at 2 (granting Plaintiff leave to supplement the
 summary judgment record with Curtis Carter’s deposition
 testimony, and any exhibits marked at his deposition regarding
 the alleged theft by Jeff White). However, this Court, in the
 exercise of its discretion, has considered the Supplemental
 Plaintiff Declaration in ruling on the Motion.
                                      36
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 37 of 59    PageID #:
                                    2068


 Plaintiff’s statements here because the Supplemental Plaintiff

 Declaration “states only conclusions and not facts that would be

 admissible evidence.”      See Nigro v. Sears, Roebuck & Co., 784

 F.3d 495, 497 (9th Cir. 2015) (citations omitted).           Because

 Plaintiff’s self-serving statements attempting to show that a

 similarly situated male employee received more favorable

 treatment than Plaintiff are disregarded, Plaintiff has failed

 to present any evidence raising a genuine issue of fact for

 trial as to the fourth element of her prima facie case - that

 one more male employees was not terminated for similar

 misconduct.      See Fed. R. Civ. P. 56(a) (“The court shall grant

 summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.”).        Plaintiff has therefore failed

 to raise a genuine issue of material fact as to her

 discriminatory termination claims under Title VII and Haw. Rev.

 Stat. § 378-2.

             2.     Non-Discriminatory Reason

             Even if Plaintiff established that there are triable

 issues of fact as to her prima facie case, Defendant has shown

 that it honestly believed it had a legitimate, non-

 discriminatory reason for Plaintiff’s termination.           Delta

 conducted an investigation into KAL’s concern about Plaintiff

 removing food from KAL aircraft, and ultimately terminated

                                      37
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 38 of 59    PageID #:
                                    2069


 Plaintiff’s employment as a result of the investigation.              See,

 e.g., Rand Motion Decl., Exh. G (Carter Depo.), Exh. 35 at

 DELTA_000000187-89 (Investigative Summary - Susan Wadas -

 HNL/250 by Lisa Todd); id. at DELTA_000000142-43 (memorandum

 dated 2/22/13 to Coleman from Carter recommending Plaintiff’s

 termination); id. at DELTA_000000160 (memorandum dated 2/22/13

 to Josh Jessup, Manager - Human Resources, from Todd,

 recommending that Plaintiff be asked to resign, and that her

 employment be terminated if she refused).

             It not necessary for this Court to determine whether

 Delta’s reason for Plaintiff’s termination was “objectively

 false”; this Court need only determine whether Delta “honestly

 believed its reason for its actions, even if its reason [wa]s

 foolish or trivial or even baseless.”         See Villiarimo v. Aloha

 Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir. 2002) (emphasis

 in Villiarimo) (citation and internal quotation marks omitted).

 Carter testified that he wished the situation could have been

 kept within Delta’s Honolulu office and that it could have been

 handled differently.      [Rand Motion Decl., Exh. G (Carter Depo.)

 at 246.]    This, however, does not show that Delta lacked an

 honest belief in its reason for Plaintiff’s termination.

 Although expressing some regrets, Carter also acknowledged that

 the evidence presented to him was too strong for the matter to

 be dealt with in the Honolulu office.         [Id.]   Carter did move

                                      38
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 39 of 59     PageID #:
                                    2070


 the matter beyond the Honolulu office, and Mitacek ultimately

 affirmed Plaintiff’s termination after the CRP process.               [Kupau

 Decl., Exh. I (Mitacek Depo.), Exh. 11 (letter dated 3/9/15 to

 Plaintiff from Mitacek).]

             Even viewing the record in the light most favorable to

 Plaintiff, Defendant has carried its burden to establish that it

 honestly believed it had a legitimate, non-discriminatory reason

 for Plaintiff’s termination.       The burden therefore shifts back

 to Plaintiff to raise a genuine issue of fact as to pretext.

 See Noyes, 488 F.3d at 1168.

             3.    Pretext

             Plaintiff argues the following evidence raises a

 triable issue of fact as to pretext: Carter’s termination

 recommendation cited poor performance, even though her personnel

 file does not contain any evidence of poor performance

 evaluations; Delta’s investigation into KAL’s allegations was

 not rigorous enough; Delta attempted to deprive her of the use

 of the CRP program; and Kim admitted Delta personnel encouraged

 him to lie in his statements about Plaintiff.

             A plaintiff asserting . . . discrimination can
             “demonstrate pretext in either of two ways:
             (1) directly, by showing that unlawful
             discrimination more likely than not motivated the
             employer; or (2) indirectly, by showing that the
             employer’s proffered explanation is unworthy of
             credence because it is internally inconsistent or
             otherwise not believable.” Earl v. Nielsen Media
             Research, Inc., 658 F.3d 1108, 1112–13 (9th Cir.

                                      39
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 40 of 59    PageID #:
                                    2071


             2011). . . . When the plaintiff has some direct
             evidence but also must rely on circumstantial
             evidence to show pretext, we treat direct and
             circumstantial evidence alike, Desert Palace,
             Inc. v. Costa, 539 U.S. 90, 100, 123 S. Ct. 2148,
             156 L. Ed. 2d 84 (2003), and we consider both
             types of evidence cumulatively, Raad v. Fairbanks
             N. Star Borough Sch. Dist., 323 F.3d 1185, 1194
             (9th Cir. 2003).

 France v. Johnson, 795 F.3d 1170, 1175 (9th Cir. 2015), as

 amended on reh’g (Oct. 14, 2015).

             As previously noted, Carter’s recommendation that

 Plaintiff be terminated cited nine prior instances of verbal

 counseling, but only three were performance related.           [Rand

 Motion Decl., Exh. G (Carter Depo.), Exh. 35 at DELTA_00000142-

 43.]   Plaintiff argues the fact that those counseling instances

 were included in the recommendation is evidence of pretext

 because there is no evidence in her personnel records of prior

 performance issues.      See Kupau Decl., Exh. G (Todd Depo.),

 Exh. 47 (documents from Plaintiff’s personnel file).           However,

 even accepting Plaintiff’s position that the prior counseling

 sessions were not documented in her personnel records prior to

 the February 22, 2013 memorandum recommending Plaintiff’s

 termination, the lack of documentation is not evidence of

 pretext.

             One of Delta’s employee policy manuals stated:

             When an employee fails to follow Delta’s policies
             or meet performance requirements, any decision to
             take disciplinary action or terminate employment

                                      40
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 41 of 59   PageID #:
                                    2072


             is made only after a rigorous process of review
             and usually after an employee has received prior
             coaching. Of course, in some situations, the
             behavior or policy violation may be so serious
             that it, in and of itself, may warrant review for
             termination.

 [Id., Exh. E (Carter Depo.) Exh. 1 (Delta The Way We Fly) at

 DELTA_000000541.]     Todd and Carter both testified that the

 unauthorized taking of food from an aircraft was considered

 theft.    [Rand Motion Decl., Exh. F (Todd Depo.) at 22-24.; id.,

 Exh. G (Carter Depo.) at 99, 115-16.]         Under Delta’s policy,

 this could be considered behavior that was so serious it

 warranted consideration for termination, even without prior

 coaching.

             The three performance-related counseling sessions

 noted in the February 22, 2013 memorandum related to:

 “Cleanliness of work area”; “Failure to sign fuel slips”; and

 “Filling O2 bottles.”      [Rand Motion Decl., Exh. G (Carter

 Depo.), Exh. 35 at DELTA_000000142.]         These are unrelated to the

 food-theft allegation that triggered the investigation which

 ultimately resulted in Plaintiff’s termination.          Further, the

 performance-related counseling sessions do not appear to be

 related to each other, and they apparently did not warrant

 further action beyond the counseling sessions.          Thus, neither

 the fact that Plaintiff was apparently never coached for

 removing food from an aircraft nor the fact that her three prior


                                      41
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 42 of 59   PageID #:
                                    2073


 performance-related coaching sessions do not appear in her

 personnel record raises a triable issue of fact as to pretext.

             Plaintiff argues her Exhibits N and O show that Delta

 attempted to preclude her from using the CRP process, and this

 is evidence of pretext.      In one of the email messages contained

 within Exhibit N, Michael Coleman asks whether the fact that

 Plaintiff was terminated for theft precluded her from using the

 CRP program.     [Kupau Decl., Exh. N at DELTA_000001363 (email

 dated 3/1/13 from Coleman to Todd).]         Todd responded that use of

 the CRP program would be precluded under some circumstances, but

 Todd stated that, because there had been two other similar cases

 - one involving the theft of gas - where the use of the CRP

 program had been allowed, Delta “need[ed] to ensure [it did not]

 treat [Plaintiff] any differently.”        [Id. (email dated 3/1/13

 from Todd to Coleman).]      Coleman also expressed additional

 doubts about Plaintiff’s use of the CRP program.          [Id. (second

 email dated 3/1/13 from Coleman to Todd); Kupau Decl., Exh. O at

 DELTA_000001482 (email from Coleman to Lee Gossett).26]           However,

 those doubts were clearly resolved in Plaintiff’s favor, as it

 is undisputed that she did go through the CRP program.           In light




       26
        The date of this email message appears to have been
 deleted from the exhibit. However, because it appears in an
 email chain between two emails dated March 1, 2013, it is likely
 the undated email was also written on that date. [Kupau Decl.,
 Exh. O at DELTA_000001482.]
                                      42
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 43 of 59     PageID #:
                                    2074


 of Todd’s statements and the fact that Plaintiff did ultimately

 utilize the CRP program, Coleman’s statements questioning the

 availability of the program do not raise a triable issue of fact

 as to pretext.

             Plaintiff next argues the lack of a rigorous

 investigation into KAL’s allegations shows that Delta’s reason

 for terminating her was pretextual.        Plaintiff argues LaPalm

 lacked sufficient training in the conduct of disciplinary

 investigations, and Plaintiff criticizes the investigation

 itself, including the decisions about who to interview and what

 questions to ask.     However, Plaintiff has offered no evidence

 suggesting that a more rigorous investigation was conducted by

 Delta when the subject of the investigation was a male.               Thus,

 Plaintiff’s criticisms of the investigation do not raise a

 genuine issue of fact for trial as to pretext.          Even if there

 were defects in the investigation, the defects alone would be

 insufficient to raise a genuine issue of fact as to the question

 of whether the stated reasons for Plaintiff’s termination were

 merely pretext.     See Villiarimo, 281 F.3d at 1063 (stating

 courts “only require that an employer honestly believed its

 reason for its actions, even if its reason is . . . baseless”

 (citation and internal quotation marks omitted)).

             Finally, Plaintiff asserts Kim admitted during his

 deposition “that he lied about [Plaintiff] at the encouragement

                                      43
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 44 of 59   PageID #:
                                    2075


 of Delta” and this, at a minimum, raises a genuine issue of fact

 as to pretext.     [Mem. in opp. at 19 (citing Kupau Decl., Exh. C

 (Kim Depo.) at 65:11-68:25; 84:1-15; 85:13-24; 87:14-89:22;

 93:1-15).]    Kim did admit that some of the statements in his

 February 7, 2013 email were not correct.         [Kupau Decl., Exh. C

 at 65-68.]    However, later during the deposition, he clarified

 that what was incorrect was the statement that he personally saw

 the incidents described in the email.         The incidents described

 in the email were based on information he obtained from other

 people.    Def.’s Reply CSOF, Decl. of Richard M. Rand (“Rand

 Reply Decl.”), Exh. H (Kim Depo.) at 108, 110; see also id. at

 58-59 (stating he did not personally observe the incident

 between Plaintiff and a purser); id. at 96 (stating the

 information in the email was “information that we gathered all

 together, not just myself”).       Further, to the extent that some

 of Kim’s prior statements were false, he testified that he did

 not tell LaPalm any of his statements were false.           [Rand Reply

 Decl., Exh. H at 99.]      Thus, even viewing the record in the

 light most favorable to Plaintiff, Kim’s admission of falsehoods

 does not call into question Defendant’s honest belief in its

 reason for terminating Plaintiff.

              Plaintiff also argues Kim admitted in his testimony

 that someone from Delta encouraged him to make false statements

 about Plaintiff.     However, Plaintiff misconstrues Kim’s

                                      44
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 45 of 59   PageID #:
                                    2076


 testimony.    He stated someone from Delta - who Kim did not

 remember, but who may have been LaPalm or Carter - told Kim and

 others at KAL “there’s problems with” Plaintiff and that Delta

 “need[ed] something stronger.”        [Id. at 87-89.]    According to

 Kim, the unidentified person did not say why Delta needed

 something stronger, and the person did not indicate that Delta

 would fire Plaintiff if it had something stronger.           [Id. at 88.]

 Kim responded to a question from Plaintiff’s counsel as follows:

                   Q    You either did this by yourself and
              provided all of these false statements and lied
              [sic] that cost her job, or somebody encouraged
              you to provide that false information that cost
              her her job. Which one is it, you or someone
              from Delta?

                   A     All I can say was I wouldn’t’ do that
              on my own.

                   Q     So that means it was someone form
              Delta?

                   A     Yes.

 [Id. at 89.]     Kim also stated he felt that, “[i]n a way,” “Delta

 used [him] to fire her.”       [Id. at 93.]    However, in response to

 questions by Defendant’s counsel, Kim did not state that someone

 from Delta told him to lie.

                   Q    Because I’m trying to -- this -- you
              don’t remember somebody from Delta telling you to
              lie, do you?

                   A     I don’t know. They could just be
              saying, okay, you know what, tell me do this, but
              I don’t know if they’re telling me to lie
              or . . .

                                      45
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 46 of 59    PageID #:
                                    2077




                  Q    I think you said they said they needed
             something stronger. Do you recall that?

                   A      (Witness nods head.)

 [Id. at 95-96.]       Ultimately, the only specific statement that

 Kim attributed to someone from Delta was the need for “something

 stronger” about Plaintiff - a statement that likely referred to

 a need for more evidence or more specific information.           The

 statement was not necessarily an encouragement to lie.           Even

 viewing the record in the light most favorable to Plaintiff,

 that statement does not raise a genuine issue of fact as to

 pretext.    Thus, Plaintiff has failed to identify any evidence

 which raises a genuine issue of fact as to pretext.

             4.    Ruling

             Defendant is entitled to summary judgment as to

 Plaintiff’s discriminatory termination claims under both

 Title VII and Haw. Rev. Stat. § 378-2 because she has not raised

 a genuine issue of fact for trial as to her prima facie case.

 Further, even if there is a triable issue of fact as to

 Plaintiff’s prima facie case, Defendant has shown that it

 honestly believed it had a legitimate, nondiscriminatory reason

 for its decision to terminate Plaintiff’s employment, and

 Plaintiff has not identified any evidence that raises a genuine

 issue of fact as to pretext.       The Motion is therefore granted as



                                      46
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 47 of 59   PageID #:
                                    2078


 to Plaintiff’s discriminatory termination claims in Counts I and

 II.

       B.    Other Allegedly Discriminatory Actions

             Plaintiff’s Complaint alleges her termination was the

 culmination of multiple adverse employment decisions based on

 her sex.    See Complaint at ¶ 43 (“Defendant’s illegal actions

 against Plaintiff were aimed at Plaintiff because of her sex,

 resulting in adverse impacts to the terms and conditions of

 Plaintiff’s employment, and further, subjecting Plaintiff to

 . . . disparate treatment, ultimately, resulting in her wrongful

 termination.”); id. at ¶ 50 (same).        In her memorandum in

 opposition to the Motion, Plaintiff discusses:

 -Fugere’s inappropriate attitude toward female employees-,
      including Plaintiff; see Kupau Decl., Exh. R (January 2011
      email chain in which Fugere discusses Plaintiff); id.,
      Exh. G (Todd Decl.) at 184-85 & Exh. 14 (1/10/11 email from
      Todd transmitting summary of Plaintiff’s sex-discrimination
      claim);

 -an incident when Keller was directed to remove an inappropriate
      image from his locker, and Keller’s antagonism toward her;
      see Kupau Decl., Exh. G at 138, 141; id., Exh. A (Pltf.
      Depo.) at 44, 55-57, 60, 72 78-79, 81-83, 98-100, 134-36,
      156-57, 220;

 -Pacheco’s statement to Delta HR that he thought Plaintiff was
      experiencing sex discrimination; see Kupau Decl., Exh. G at
      136-37; and

 -the lack of action taken against Villicana after Delta learned
      that he violated Delta policy by failing to report
      Plaintiff for removing food from KAL aircraft, see id. at
      117-18, 20; Kupau Decl., Exh. F (LaPalm Depo.) at 114-115,
      233.


                                      47
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 48 of 59   PageID #:
                                    2079


 However, Plaintiff discusses these items in the context of the

 fourth element of her prima facie case for her discriminatory

 termination claims - whether similarly situated male employees

 were treated more favorably.       [Mem. in opp. at 17-18.]

 Plaintiff does not contend any of these constitute adverse

 employment actions that are separate instances of disparate

 treatment.    Thus, to the extent that Counts I and III allege

 disparate treatment claims based on discriminatory treatment

 other than Plaintiff’s termination, Plaintiff has abandoned

 those portions of Counts I and III, and Defendant is entitled to

 summary judgment.

 III. Hostile Work Environment

              Counts I and III also allege hostile work environment

 claims under Title VII and § 378-2, respectively.

       A.     Timeliness

              Because Plaintiff’s discrimination charge was dual-

 filed with the EEOC and the HCRC, see Rand Motion Decl., Exh. A

 (Pltf. Depo.), Exh. 9 (EEOC Notice of Charge of Discrimination)

 at DELTA_000000343, the 300-day limitation period applies to her

 Title VII hostile work environment claim.         See 42 U.S.C.

 § 2000e-5(e)(1).     The 180-day limitation period in Haw. Rev.

 Stat. § 368-11(c) applies to Plaintiff’s hostile work

 environment claim under § 378-2.          See Beckmann v. Ito, 430 F.

 Supp. 3d 655, 672 (D. Hawai`i 2020).         The EEOC received

                                      48
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 49 of 59   PageID #:
                                    2080


 Plaintiff’s discrimination charge on May 28, 2013.           [Rand Motion

 Decl., Exh. A, Exh. 9 at DELTA_000000343.]

             Keller’s submission of a near-miss report arising from

 an incident on December 13, 2012 is within both the 300-day

 period and the 180-day period.        See Rand Motion Decl., Exh. A

 (Pltf. Depo.), Exh. 4 (email chain in December 2012 between

 Todd, Plaintiff, and Carter discussing the near-miss report) at

 EEOC000091-92.     The other incidents that Plaintiff relies upon

 are outside of both limitation periods.         See supra Background

 Sections I.A.1 and B.      Plaintiff’s position is that all of the

 acts at issue are part of a continuing violation.

                  The Supreme Court analyzed the continuing
             violation doctrine as it relates to employment
             discrimination practices in National R.R.
             Passenger Corp. v. Morgan, 536 U.S. 101, 122 S.
             Ct. 2061, 153 L. Ed. 2d 106 (2002). The Supreme
             Court distinguished discrete discriminatory acts
             from hostile work environment claims. “Each
             discrete discriminatory act starts a new clock
             for filing charges alleging that act.” Id. at
             113. According to the Court, “discrete
             discriminatory acts are not actionable if time
             barred, even when they are related to acts
             alleged in timely filed charges.” Id. at 113.

                  In contrast, the “very nature” of hostile
             work environment claims “involves repeated
             conduct.” Id. at 115. The unlawful practice
             “occurs over a series of days or perhaps years
             and, in direct contrast to discrete acts, a
             single act of harassment may not be actionable on
             its own.” Id. To determine whether a hostile
             work environment exists, the court may look to
             all the circumstances, including “component acts
             of the hostile work environment [that] fall
             outside the statutory time period.” Id. at 116-

                                      49
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 50 of 59   PageID #:
                                    2081


             17. “Provided that an act contributing to the
             claim occurs within the filing period, the entire
             time period of the hostile environment may be
             considered by a court for the purposes of
             determining liability.” Id. at 117; see also
             Cherosky v. Henderson, 330 F.3d 1243, 1246 (9th
             Cir. 2003) (“Morgan makes clear that claims based
             on discrete acts are only timely where such acts
             occurred within the limitations period, and that
             claims based on a hostile environment are only
             timely where at least one act occurred during the
             limitations period.”).

 Beckmann, 430 F. Supp. 3d at 673 (alteration in Beckmann)

 (footnote omitted).

                  Interpreting Morgan, the Ninth Circuit has
             held that courts must uphold “the dichotomy
             between discrete acts and a hostile environment”
             by requiring a timely non-discrete act in order
             to maintain a hostile work environment claim.
             Porter [v. Cal. Dep’t of Corr.], 419 F.3d [885,]
             893 [(9th Cir. 2005)]. “If the plaintiff
             adequately alleges a timely non-discrete act,
             then he may be able to bring in other untimely
             non-discrete acts to establish a hostile work
             environment claim.” Montoya v. Regents of Univ.
             of Cal., No. 09CV1279-MMA (JMA), 2010 WL 2731767,
             at *7 (S.D. Cal. July 9, 2010) (citing Porter,
             419 F.3d at 893); see also Yonemoto v. Shinseki,
             3 F. Supp. 3d 827, 845 n.10 (D. Haw. 2014)
             (raising in a footnote that although “this court
             is bound by Porter,” “Porter has been criticized
             to the extent it suggests that a hostile work
             environment claim must be based solely on non-
             discrete acts”).

                  Since Porter, however, the Supreme Court has
             characterized its own holding in Morgan:

                   The analysis for the limitations period
                   turns on the nature of the specific legal
                   claim at issue. In Morgan, the Court noted
                   that even if a claim of discrimination based
                   on a single discriminatory act is time
                   barred, that same act could still be used as

                                      50
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 51 of 59        PageID #:
                                    2082


                   part of the basis for a hostile-work-
                   environment claim, so long as one other act
                   that was part of that same hostile-work-
                   environment claim occurred within the
                   limitations period.

              Green v. Brennan, ––– U.S. ––––, 136 S. Ct. 1769,
              1781 n.7, 195 L. Ed. 2d 44 (2016) (emphasis
              added); see also id. at 1778 (citing Morgan as
              “holding that a hostile-work-environment claim is
              a single ‘unlawful employment practice’ that
              includes every act composing that claim, whether
              those acts are independently actionable or not”).
              This Court defers to the Supreme Court’s
              description of its holding in Morgan. Because a
              discrete act may be used to support a hostile
              work environment claim, the continuing violation
              doctrine permits a court to rely on the timely
              discrete act in order to consider other untimely
              acts that make up the same single unlawful
              employment practice.

 Id. at 674–75 (emphasis in Beckmann).         Termination is a discrete

 act.   Id. at 674 (citing Morgan, 536 U.S. at 110, 114, 122 S.

 Ct. 2061).    Although Plaintiff’s termination occurred within the

 relevant limitations periods, it cannot be the timely event in a

 continuing violation because this Court has ruled that Plaintiff

 failed to raise a genuine issue of material fact as to her claim

 that her termination constituted gender discrimination.               In

 order for Plaintiff to establish a continuing violation for

 purposes of her hostile work environment claims, she must

 establish that Keller’s submission of the December 2012 near-

 miss report was a non-discrete, discriminatory act.




                                      51
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 52 of 59   PageID #:
                                    2083


       B.    Whether the Near-Miss Report Was a Discriminatory Act

             The Ninth Circuit has stated:

                  A plaintiff may establish a sex hostile work
             environment claim by showing that he was
             subjected to verbal or physical harassment that
             was sexual in nature, that the harassment was
             unwelcome and that the harassment was
             sufficiently severe or pervasive to alter the
             conditions of the plaintiff’s employment and
             create an abusive work environment. See Gregory
             v. Widnall, 153 F.3d 1071, 1074 (9th Cir. 1998).
             A plaintiff must establish that the conduct at
             issue was both objectively and subjectively
             offensive: he must show that a reasonable person
             would find the work environment to be “hostile or
             abusive,” and that he in fact did perceive it to
             be so. Faragher v. City of Boca Raton, 524 U.S.
             775, 787, 118 S. Ct. 2275, 141 L. Ed. 2d 662
             (1998). Where an employee is allegedly harassed
             by co-workers, the employer may be liable if it
             knows or should know of the harassment but fails
             to take steps “reasonably calculated to end the
             harassment.” Nichols [v. Azteca Rest. Enter.,
             Inc.], 256 F.3d [864,] 875 [(9th Cir. 2001)]
             (internal quotation marks omitted).

 Dawson v. Entek Int’l, 630 F.3d 928, 937–38 (9th Cir. 2011).

 The requirements to establish a hostile work environment claim

 under Hawai`i law are similar, with some exceptions.           See

 Arquero v. Hilton Hawaiian Vill. LLC, 104 Hawai`i 423, 431, 91

 P.3d 505, 513 (2004) (“This court also requires conduct to be

 ‘severe and pervasive’ to constitute actionable sexual

 harassment.    However, in contrast to federal courts, this

 court’s analysis of whether particular harassing conduct was

 ‘severe and pervasive’ is separate and distinct from the

 remaining requirements of a plaintiff’s claim: it is the

                                      52
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 53 of 59   PageID #:
                                    2084


 harasser’s conduct which must be severe or pervasive, not its

 effect on the plaintiff or on the work environment.” (emphasis

 in Arquero) (citations and internal quotation marks omitted)).

             The record clearly shows that there were conflicts

 between Plaintiff and Keller.       Todd acknowledged that Keller

 “was coached, on one or more occasions, regarding being

 difficult, being un-collegial, being, perhaps, even

 disrespectful” to Plaintiff.       [Rand Motion Decl., Exh. F (Todd

 Depo.) at 142).]     However, the other Delta mechanics - who were

 male - also had problems with Keller.         Carter testified that, at

 some point in 2012 or 2013, Carter

             had spoken to Justin Keller about his conduct
             with -- with individual mechanics. Every -- a
             lot of mechanics had, uh, uh, mentioned that his
             personality was very abrasive. Uh, and I
             remember talking to him, coaching him about, uh -
             - about it a few times, because the incident I
             recall is I stated, “If we have these
             conversations again, it’s, uh -- it will go to,
             uh, an HR plead and, uh, a warning.” It’s was
             [sic] going to go to paper.

 [Id., Exh. G (Carter Depo.) at 58.]         Other mechanics also

 complained about Keller’s attitude, and Carter stated that,

 because of Keller’s “demeanor,” Keller could be “a very

 difficult person to understand.”          [Id. at 59.]   However, the

 other mechanics never complained that the issues with Keller

 made him difficult to work with.          [Id. at 84-85.]   Similarly,

 Villicana acknowledged that Keller’s attitude occasionally


                                      53
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 54 of 59   PageID #:
                                    2085


 caused friction with others in their station, and Villicana

 agreed that Keller “simply rub[bed] people the wrong way[.]”

 [Rand Motion Decl., Exh. E (Villicana Depo.) at 49.]

             After Plaintiff submitted an internal complaint about

 Keller’s submission of the December 2012 near-miss report, Todd

 stated the incident “[s]eem[ed] like an issue of common courtesy

 on [Keller]’s part” that merely required Plaintiff “to assert

 [her]self with him . . . by asking him to step aside or asking

 him to help [her] with the door.”         [Rand Motion Decl., Exh. A

 (Pltf. Depo.), Exh. 4 at EEOC000091 (12/26/12 email from Todd to

 Plaintiff and Carter).]      Even construing the record in the light

 most favorable to Plaintiff, Keller’s submission of the near-

 miss report in December 2012 was the result of personal

 conflict, not a discriminatory act motivated by Plaintiff’s

 gender.    Thus, it does not constitute a timely, non-discrete act

 of discrimination for purposes of a hostile work environment

 claim.    See Faragher, 524 U.S. at 788 (stating the “standards

 for judging hostility are sufficiently demanding to ensure that

 Title VII does not become a general civility code” (citation and

 internal quotation marks omitted)).

             Because the December 2012 near-miss report was not a

 non-discrete act of gender discrimination, Plaintiff cannot

 establish a continuing violation.         In light of the failure of

 Plaintiff’s continuing violation argument, her hostile work

                                      54
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 55 of 59     PageID #:
                                    2086


 environment claim under Title VII is untimely.          For the same

 reasons, Plaintiff’s hostile work environment claim under § 378-

 2 is also untimely.      Defendant is therefore entitled to summary

 judgment as to Plaintiff’s hostile work environment claims in

 Counts I and III.

 IV.   Retaliation

             Count II alleges a retaliation claim under Title VII,

 and Count IV alleges a retaliation claim under § 378-2.               Under

 Title VII, it is unlawful for an employer to retaliate against

 an employee who has asserted his or her rights under Title VII.

 See 42 U.S.C. § 2000e-3(a).       To make a prima facie case for a

 retaliation claim under Title VII, a plaintiff must show that

 “(1) the employee engaged in a protected activity, (2) she

 suffered an adverse employment action, and (3) there was a

 causal link between the protected activity and the adverse

 employment action.”      Davis v. Team Elec. Co., 520 F.3d 1080,

 1093-94 (9th Cir. 2008) (citation omitted).          The degree of proof

 necessary to oppose a motion for summary judgment by

 establishing a prima facie case of retaliation is “minimal.”

 See Cordovo v. State Farm Ins. Cos., 124 F.3d 1145, 1148 (9th

 Cir. 1997) (citations and quotation marks omitted).

             Protected activity includes the filing of a
             charge or a complaint, or providing testimony
             regarding an employer’s alleged unlawful
             practices, as well as engaging in other activity
             intended to “oppose[]” an employer’s

                                      55
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 56 of 59   PageID #:
                                    2087


             discriminatory practices. 42 U.S.C. § 2000e-
             3(a). “That an employer’s actions were caused by
             an employee’s engagement in protected activities
             may be inferred from ‘proximity in time between
             the protected action and the allegedly
             retaliatory employment decision.’” Ray v.
             Henderson, 217 F.3d 1234, 1244 (9th Cir. 2000)
             (quoting Yartzoff v. Thomas, 809 F.2d 1371, 1371
             (9th Cir. 1987)). In addition, the plaintiff
             must make some showing sufficient for a
             reasonable trier of fact to infer that the
             defendant was aware that the plaintiff had
             engaged in protected activity. See Cohen v. Fred
             Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982).

 Raad, 323 F.3d at 1197 (alteration in Raad).          As to the third

 element, a plaintiff must show that the “unlawful retaliation

 would not have occurred in the absence of the alleged wrongful

 action or actions of the employer.”        Univ. of Tex. Sw. Med. Ctr.

 v. Nassar, 570 U.S. 338, 360 (2013).         In other words, a

 plaintiff must show that his protected activity was “a but-for

 cause” of the adverse employment action.         Id. at 362.

             Once the plaintiff has made her prima facie case of

 retaliation, the burden shifts to the defendant to establish a

 nondiscriminatory reason for its decision under the McDonnell

 Douglas Corp. v. Green, 411 U.S. 792 (1973), burden-shifting

 analysis.    See Villiarimo v. Aloha Island Air, Inc., 281 F.3d

 1054, 1064 (9th Cir. 2002).       The requirements to establish a

 retaliation claim under § 378-2 are similar.          See Wunderlin v.

 AB Car Rental Servs., Inc., CIVIL NO. 17-00392 JAO-KSC, 2018 WL

 5087222, at *10-11 (D. Hawai`i Oct. 18, 2018).


                                      56
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 57 of 59   PageID #:
                                    2088


             In this case, it is undisputed that Plaintiff engaged

 in protected activity by making multiple internal complaints

 about sex/gender discrimination, and Plaintiff’s termination is

 an adverse employment action.       Thus, the issue before this Court

 is whether Plaintiff has raised a genuine issue of fact for

 trial as to the issue of causation.        When a protected act is

 sufficiently close in time to the adverse employment action, it

 can support an inference of causation.         See Ray v. Henderson,

 217 F.3d 1234, 1244 (9th Cir. 2000) (“That an employer’s actions

 were caused by an employee’s engagement in protected activities

 may be inferred from proximity in time between the protected

 action and the allegedly retaliatory employment decision.”

 (citation and internal quotation marks omitted)).           However, the

 only protected activity that was sufficiently close to

 Plaintiff’s termination to support an inference of causation is

 her internal complaint about Keller’s December 2012 near-miss

 report.    See Rand Motion Decl., Exh. A (Pltf. Depo.), Exh. 4

 (email dated 12/21/12 from Plaintiff to Carter and Todd

 regarding Keller’s near-miss report).         The complaints that

 Plaintiff made after she was already under investigation for

 allegedly removing food from KAL aircraft cannot support her

 retaliation claim because those complaints could not have been

 the cause of the KAL complaint which triggered the

 investigation.

                                      57
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 58 of 59   PageID #:
                                    2089


              However, as discussed in the context of Plaintiff’s

 discriminatory termination claims, Defendant has established

 that it honestly believed it had a legitimate, non-

 discriminatory reason for Plaintiff’s termination.           Plaintiff

 has not identified sufficient evidence to raise a genuine issue

 of fact as to whether the stated reason was merely pretext for

 retaliation.     Plaintiff has failed to raise a genuine issue of

 fact for trial as to her claim that her termination was in

 retaliation for her complaint about Keller’s December 2012 near-

 miss report.

              Incidents that are further removed in time may still

 support an inference of causation when combined with other

 evidence of retaliatory intent.        See, e.g., Archuleta v. Corr.

 Corp. of Am., 735 F. App’x 238, 241 (9th Cir. 2018) (noting

 that, in Allen v. Iranon, 283 F.3d 1070, 1078 (9th Cir. 2002),

 “an 11-month gap was held to support an inference of

 retaliation, but the temporal proximity was not the only

 evidence to support retaliatory intent”).         However, some of

 Plaintiff’s protected activities are too far removed from her

 termination for this inference to apply.         See, e.g., Rand Motion

 Decl., Exh. F (Todd Depo.), Exh. 15 at DELA_000001118-20 (letter

 dated 1/2/11 to Todd from Plaintiff regarding toilet-repair

 incident).    As to Plaintiff’s protected activities that were

 sufficiently close to her termination to support an inference of

                                      58
Case 1:18-cv-00312-LEK-KJM Document 131 Filed 12/28/20 Page 59 of 59         PageID #:
                                    2090


 causation if accompanied by other evidence of retaliatory

 intent, Plaintiff has not identified any other evidence of

 retaliatory intent.

              Because Plaintiff has failed to raise a triable issue

 of fact as to her retaliation claims, Defendant is entitled to

 summary judgment as to Counts II and IV.

                                  CONCLUSION

              For the foregoing reasons, Defendant’s Motion for

 Summary Judgment, filed on January 22, 2020 and renewed on

 June 22, 2020, is HEREBY GRANTED, and summary judgment is

 granted in favor of Defendant as to all of Plaintiff’s claims in

 this case.    The Clerk’s Office is DIRECTED to enter judgment in

 favor of Defendant on January 12, 2021, unless Plaintiff files a

 timely motion for reconsideration of this Order.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, December 28, 2020.



                                                    / Leslie E. Koba ashi
                                                    Leslie E. Kobayashi
                                                    united States District Judge




 SUSAN WADAS VS. DELTA AIR LINES, INC.; CV 18-00312 LEK-KJM;
 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                      59
